Citation Nr: 1236627	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  10-10 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for pes planus.  


REPRESENTATION

Appellant represented by:	Gentry C.M. Hogan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1979 to September 1981. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board by videoconference from the RO in August 2012.  A transcript of the hearing is associated with the claims file. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  
 

FINDING OF FACT

The Veteran's bilateral pes planus is manifested by moderate constant foot pain exacerbated by extended walking or standing with occasional plantar fasciitis and Achilles tendonitis.  The severity of the pes planus symptoms alone is not supported by clinical observations or pathology.  The Veteran uses orthotic appliances intermittently and medication for foot and other joint pain.  The Veteran does not use support devices for mobility.  There are no neurological or vascular complications and no marked deformities caused by pes planus.    


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral pes planus have not been met at any time during the period covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276, 5280, 4.124a, Diagnostic Codes 8622-24 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

For increased-compensation claims, VA must notify the claimant that medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.   

In March 2009, the RO provided a notice that met the requirements.  The notice informed the Veteran of the evidence necessary to substantiate a claim for an increased rating including the specific rating criteria and requested information on the impact of the disability on the Veteran's occupation.  The notice also informed the Veteran of the types of evidence that would be considered and the Veteran's and VA's respective responsibilities to obtain relevant evidence.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Air Force pharmacy technician.  The Veteran received a general discharge under honorable conditions prior to the end of her enlistment for non-medical reasons.  The Veteran contends that her pes planus disability is more severe than is contemplated by the current rating. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Bilateral acquired flatfoot warrants a noncompensable rating for mild symptoms relieved by built-up shoe or arch supports.  A 10 percent rating is warranted for moderate bilateral or unilateral symptoms with weight bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 30 percent rating if the bilateral disorder is severe with objective evidence of marked deformity (pronation, abduction, et cetera), pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities.  A maximum 50 percent rating is warranted if the disorder is pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

Unilateral hallux valgus warrants a 10 percent rating if there was a resection of the metatarsal head or if equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  

As there is no evidence of weak foot, claw foot, hallux rigidis, hammer toe, malunion of bones, or foot injury, the diagnostic criteria applicable to those disabilities do not apply.  38 C.F.R. § 4.71a, Diagnostic Codes 5277 to 5284 (2011).  
Pes planus was noted at the time of entry into service and was aggravated during service while performing daily work activities but not by foot trauma.  

Neuritis of the internal popliteal nerve with incomplete paralysis of each foot warrants a 10 percent rating if mild and a 20 percent rating if moderate.  Similar ratings are warranted for other peroneal and tibial nerves affecting function of the foot.  38 C.F.R. § 4.124a, Diagnostic Codes 8622-24.   

Service treatment records showed that the Veteran was diagnosed with pre-service mild pes planus in a December 1978 enlistment physical examination.  From 1980 to 1981, the Veteran sought recurrent treatment for foot pain on extended standing and walking.  Medical examiners noted the loss of arch but no other foot abnormalities and ordered orthotic devices and increasingly limited of duties.  A medical board advised cross training in an occupation other than pharmacy technician to reduce the amount of walking and standing.  However, the Veteran received an early discharge for reasons unrelated to pes planus.  

In December 1984, the Board concluded that the mild pes planus noted at entry into service was aggravated during service and granted service connection.  In January 1985, the RO executed the grant of service connection and assigned a 10 percent rating, effective the day after discharge in September 1981.  As this 10 percent rating has been in effect for more than 20 years, it may not be reduced except upon a showing that the rating was based on fraud.  38 C.F.R. § 3.951 (b) (2011).  

In December 2005, the RO denied service connection for fibromyalgia and in March 2007, the Board denied service connection for disorders of the bilateral ankles, knees, and lumbar spine as not incurred in service or secondary to service-connected pes planus.  The Veteran did not express timely disagreement or appeal and the decisions became final.  Clinical and examination records showed that the Veteran's pain and immobility are in part symptoms and limitations imposed by these non-service-connected disorders.  

The Veteran applied for Social Security Disability benefits in 2001 and 2005.  The benefits were denied but the associated medical examinations have been obtained and associated with the claims file.  The records included an independent orthopedic examination by a private physician who noted "severe pronation of both feet" with tenderness over the tarsals and metatarsals with some X-ray indications of degenerative changes.  Pronation was not observed by any other examiner of record.  

The Board also considered the results of a May 2004 foot examination by a VA physician who noted the Veteran's report of constant foot pain with occasional swelling while at rest and increased pain after walking or standing for more than 35 to 45 minutes.  The Veteran used oral medication for pain but did not use a cane or shoe inserts because they were not effective.  The Veteran reported that she was unable to continue working as a nurse's aide or perform any form of housework or shopping.  On examination, the physician noted no misalignment of the Achilles tendon, no significant valgus deformity, and no swelling or tenderness.  Gait was unremarkable, and there were no callosities, skin breakdown, or pain on motion of the ankle or foot during the examination.  X-rays showed bilateral pes planus but no other deficits.   

In the March 2007 decision, the Board also denied a rating in excess of 10 percent for pes planus.   

The Veteran received periodic podiatry care at a VA clinic in 2005 through 2008.  The podiatrist prescribed various types of orthotics with some success after adjustments for the length of the shoe.  In July 2006, the podiatrist noted that the Veteran stopped the use of the orthotics and was wearing sandals without significant foot pain.  The Veteran was also treated for multijoint pain diagnosed as fibromyalgia.  In April 2007, a clinician removed a painful left large toenail.  In October 2007, a podiatrist noted that the pes planus difficulty was resolved with the use of orthotics and the Veteran requested a new pair.  X-rays of the right foot in November 2008 showed that the plantar arch was maintained under weight bearing with no osseous or soft tissue abnormalities. 

The RO received the Veteran's claim for an increased rating for pes planus in February 2009.  Records from a state vocational assistance program in January and February 2009 showed that the Veteran sought work and training to upgrade her skills to become a nurse but also reported that she was too disabled to work and was interested in reapplying for SSA disability benefits.  In two statements in June 2009, acquaintances noted that the Veteran had to sit on the ground at a bus stop, take off her shoes at home because of foot swelling, and needed a wheelchair for mobility. 
The Veteran reported that she was unable to stand for any extended period of time.  She had to hold on to a cart while shopping, moved to a lower apartment floor, and was unable to drive an automobile for long distances.  She reported that the orthotic shoes caused corns and calluses and that bed linen caused foot pain. 

In June 2009, a VA nurse practitioner (NP) noted the Veteran's reports of collapsed arches while in service and that her foot pain was becoming more severe, radiating to the legs, hips, back, and entire body.  The foot pain was on the soles, tops, and heels and was exacerbated by any activity.  The Veteran reported that she could not cover her feet with a bed sheet and on one occasion her feet "locked up" while running to catch a bus.  She reported that she was unable to stand for more than a few minutes, walk more than a few yards, and nearly lost consciousness while shopping or waiting for a bus.  The Veteran reported that she last worked as a part-time health care aide in 2008.  

On examination, the NP noted pain on motion and tenderness on palpation but no swelling, instability, weakness, or abnormal weight bearing.  There was bilateral hallux valgus of 10 degrees on the left and 5 degrees on the right but no claw foot, vascular abnormalities, or malunion of the bones of the feet. There was no pronation or misalignment.  The NP diagnosed bilateral degenerative joint disease of the first metatarsal joint and mild hallux valgus but no bilateral pes planus.  The disproportionate pain was unsupported by the pathology noted in the NP's examination or in the observations and conclusions made by the Veteran's treating podiatrist since 2005.  

In July and September 2009, the attending VA podiatrist noted that he was following the Veteran's care for bilateral pes planus, plantar fasciitis and left foot Achilles tendonitis.  In the latter encounter, the Veteran was wearing sandals.  The podiatrist ordered new orthotics of a different width and noted that the foot pain was now caused by fibromyalgia and that the fasciitis and tendonitis had resolved. 

In November 2009, a private podiatrist examined the Veteran for the first time and noted the Veteran's reports of severe foot pain exacerbated by extended standing and walking.  The podiatrist noted the Veteran's incorrect report that she was discharged from service because of flat feet and an abduction abnormality.  The podiatrist did not indicate an awareness of any previous VA treatment.  The podiatrist noted that the Veteran was not using any pain medication.  On examination, there was no loss of pedal pulses, edema, or muscle tone, and normal capillary fill time.  The podiatrist noted muscle weakness on weight bearing and moderate hallux valgus bilaterally.  After a review of X-rays, the podiatrist diagnosed the cause of the foot pain as hallux valgus, rear foot valgus, and tibilais tendonitis.  The podiatrist prescribed a steroid anti-inflammatory medication and indicated that he would investigate the need for orthotics.     

In August 2012, the Veteran appeared and consented to a Board videoconference hearing without the presence of her representative.  The Veteran reported that she continued to experience severe foot pain, toe cramping, and foot "locking" that prevented walking.  She reported experiencing ingrown toenails, corns, and skin buildup that required soaks and scrubbing and was unable to wear the orthotic shoes for more than one hour.  

The Board concludes that a rating in excess of 10 percent for pes planus with intermittent symptoms of fasciitis and tendonitis is not warranted.  The Veteran is competent to report on her observable symptoms that include a near inability to stand or walk, severe pain, swelling, toe cramping, and skin buildup.  The Board places somewhat less probative weight on the severity of her symptom reports as they are not consistent with the pathology noted during examinations, with the regular reports of her attending podiatrist, and the non-use of support devices.  Although the Veteran describes the pes planus symptoms as causing near immobility, the Veteran is able to live independently and travel on public transportation without canes, walkers, or a wheelchair.  Symptoms of foot swelling after only a short time weight bearing were never noted in a clinical examination.  Further, although the Veteran contended to SSA and VA that she was unable to work because of foot pain, radiating to her entire body, the Veteran has continued to pursue a renewed career as a nurse, an occupation requiring extended standing and walking.  

The Board concludes that a 10 percent rating is warranted under Diagnostic Code 5276 for moderate bilateral symptoms with pain on use of the feet.  This Diagnostic Code is most appropriate as it contemplates the nature of the disability that was aggravated by service.  Ingrown toenails, tendinitis, radiating pain, and fibromyalgia were not noted in service nor have any VA or private examiner or clinician associated these symptoms with pes planus.  There are no clinical observations or diagnoses of vascular or neurological abnormalities to explain toe cramping or foot locking.  A higher rating under this Diagnostic Code for severe symptoms is not warranted at any time during the period covered by this appeal.   There are no clinical observations of marked deformities or swelling associated with pes planus.  

The Board considered whether a higher rating is warranted solely in contemplation of additional loss of function caused by pain, incoordination, or fatigue.  Although the Veteran reports severe pain and very limited endurance, she does not use any support devices such as canes, walkers, or a wheelchair as would be necessary in a case with such severe limitations.  Moreover, the 10 percent criteria contemplate some pain on weight bearing.  Swelling has never been clinically observed even though the Veteran had to ambulate to the site of the examinations or clinical encounters.  The Veteran has been provided and requested orthotics on many occasions and often chosen to use sandals having little arch support.  The attending podiatrist has never recommended surgery and continued to pursue a good orthotic fit, indicating that these devices were appropriate to the Veteran's pathology.  The VA NP explicitly commented that the pathology did not support the level of pain, discomfort, and loss of function described by the Veteran.  At least one clinician attributed the Veteran's chronic pain to fibromyalgia of multiple joints, a disorder that is not service-connected nor found to be caused or aggravated by pes planus.  The minor callosities occasionally noted on examination were not noted by clinicians to be the cause of severe discomfort.  The Board places less probative weight on the observations of the private podiatrist who performed one examination with incorrect knowledge of the history and diagnosed foot deficits other than pes planus.  

The Board concludes that an additional rating under Diagnostic Code 5280 for hallux valgus are not warranted because this disorder was not observed in service and was noted only by the November 2009 private podiatrist who attributed the Veteran's discomfort to this non-service-connected deformity.  Even if bilateral hallux valgus is present and was secondary to pes planus, the deformity does not cause a disability equivalent to the amputation of the large toe and there has been no surgery on the associated joints.  The Board concludes that a separate rating under the diagnostic codes for neuritis or partial paralysis is not warranted as there have been no clinical observations of loss of motor function, reflexes, or sensation.  

The Board acknowledges that none of the attending clinicians or VA examiners who provided reports during the period of this appeal was provided the opportunity to review the claims file.  However, the Board concludes from their recitations of the history provided by the Veteran and referrals to previous VA treatment reports and imaging studies available in electronic records that the VA examiners (but not the private podiatrist) had adequate knowledge of the history and course of treatment and provided detailed and objective assessments of the symptoms and pathology displayed by the Veteran at the time of their encounters.  The Board concludes that the examinations and other lay and clinical evidence of record are adequate to apply the rating criteria to the Veteran's level disability.    

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that her particular service-connected pes planus results in a unique disability that is not addressed by the rating criteria.  The criteria adequately contemplate foot pain, deformities, and the associated limitations.  Ratings are available for more severe symptoms consistent with pathology and observable deformities.  Here, the Veteran's reported severe mobility limitations and pain are not supported by pathology, and the Veteran remains able to ambulate without support devices.  Furthermore, the contended limitations in the ability to work is not consistent with the Veteran's continued efforts to train as a nurse or her ability to pursue more sedentary forms of employment consistent with her past job experience in real estate and customer service.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 
22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for pes planus is denied.  



__________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


